Citation Nr: 1339997	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  10-19 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right ankle disability, to include growths.  

2.  Entitlement to service connection for a left ankle disability, to include growths.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1981 to October 1985, from June 1, 1988, to June 30, 1988, from June 1, 1989, to June 30, 1989, from November 1990 to May 1990, November 1990 to May 1991, with periods of reserve service.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In February 2012 the Board remanded the claim for additional development. 

In a November 2007 statement, the Veteran appears to request a Board hearing, but this statement was received prior to the issuance of the March 2010 Statement of the Case (SOC).  Applicable regulations require the Board to reject any hearing request received prior to the filing of a substantive appeal.  See 38 C.F.R. § 20.703 (2013).  In a September 2011 correspondence, the Board provided the Veteran with a hearing request form but has not received a response from the Veteran on this matter and thus will adjudicate the appeal based on the current record.

In addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are potentially relevant to the issue on appeal.  Thus, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for bilateral ankle disabilities and has provided statements concerning her ankle symptomatology during service and since separation.  In February 2012 the Board remanded the Veteran's claim with instructions to obtain relevant treatment records and then, after those records had been received and associated with the claims file, to schedule the Veteran for an examination to determine the current nature, onset and etiology of any right and left ankle conditions.  However, the examination was conducted before these records were received and were not available to the VA examiner when formulating his opinion.  Thus a new examination is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  After physically or electronically associating any pertinent, outstanding records, schedule the Veteran for an orthopedic VA examination, to determine the current nature, onset and etiology of any right and left ankle conditions.  The claims folder, both paper and electronic, must be made available to and reviewed by the examiner, with such review noted in the provided report.  The examiner should diagnose all ankle disorders found to be present, if any.  All necessary test and/or studies should be conducted.  Then for all diagnosed conditions(s), the examiner must state whether it is at least as likely as not that the condition:

(a) is related to, or had its onset during, any period of active military service, active duty for training (ADUTRA) or inactive duty for training (INACDUTRA);
(b) had its onset during active military service or within one-year of separation from service; or
(c) was aggravated by any period of active military service or ACDUTRA.  

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (I) the Veteran's account of ongoing or recurrent symptoms since service; (II) a March 1980 commission examination report; (III) November 1980 and August 1998 ankle related service treatment records; (IV) private treatment records since March 2006 including the March 2011 note from Dr. Schwartz; and (V) the lay statements of record.  

All provided opinions should be supported by a clearly stated rationale.  

2.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the claims file is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

